DETAILED ACTION
This is the first Office Action on the merits based on the 17/745,154 application filed on 05/16/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20, as originally filed, are currently pending and considered below.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	
Claims 1-10 and 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 14-16 of Shoffler (U.S. Patent No. 11,331,539). Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1 of the instant application reads on claim 1 of the ‘539 patent in that despite minor word changes they both recite “ A balance board, comprising: an upper plate having a top surface configured for a user to stand on; a base assembly configured to contact the ground; a center assembly pivotally connecting the upper plate with the base assembly; and an adjustable tilt system comprising at least a first adjustable angle stop configured to be rotated at adjustable intervals to change a maximum angle by which the upper plate may be tilted relative to the base assembly; wherein the base assembly includes a first plurality of teeth; and wherein the first adjustable angle stop includes a second plurality of teeth configured to interface with the first plurality of teeth of the base assembly to provide fixation of the first adjustable angle stop at the adjustable intervals. (i.e., Claim 1 of the instant application is broader in scope to claim 1 of the ‘539 patent as claim 1 of the ‘539 patent contains the limitations of “…wherein the base assembly includes a recess; wherein the first plurality of teeth extend radially inwardly within the recess; wherein the first adjustable angle stop includes a cylindrical protrusion configured to fit within the recess in the base assembly; and wherein the second plurality of teeth extend radially outwardly from the cylindrical protrusion…”)

Claim 2 of the instant application reads on claim 1 of the ‘539 patent in that despite minor word changes they both recite “the base assembly includes a recess; and wherein the first plurality of teeth extend radially inwardly within the recess.” (i.e., claim 2 of the instant application contains a broader limitation compared to claim 1 of the ‘539 patent but both contain the limitation of “the base assembly includes a recess; and wherein the first plurality of teeth extend radially inwardly within the recess”)

Claim 3 of the instant application reads on claim 1 of the ‘539 patent in that despite minor word changes they both recite “the first adjustable angle stop includes a cylindrical protrusion configured to fit within the recess in the base assembly; and wherein the second plurality of teeth extend radially outwardly from the cylindrical protrusion.” (i.e., claim 3 of the instant application contains a broader limitation compared to claim 1 of the ‘539 patent but both contain the limitation of “the first adjustable angle stop includes a cylindrical protrusion configured to fit within the recess in the base assembly; and wherein the second plurality of teeth extend radially outwardly from the cylindrical protrusion.”)

Claim 4 of the instant application reads on claim 2 of the ‘539 patent in that despite minor word changes they both recite “the first adjustable angle stop is configured to be rotated about a substantially horizontal axis.”

Claim 5 of the instant application reads on claim 3 of the ‘539 patent in that despite minor word changes they both recite “the first adjustable angle stop has a cam, and wherein rotating the first adjustable angle stop adjusts a vertical location of the cam relative to the substantially horizontal axis about which the first adjustable angle stop is configured to rotate.”

Claim 6 of the instant application reads on claim 4 of the ‘539 patent in that despite minor word changes they both recite “the balance board includes a plurality of adjustable angle stops disposed around a periphery of the base assembly, the plurality of adjustable angle stops each having substantially the same configuration as the first adjustable angle stop.”

Claim 7 of the instant application reads on claim 5 of the ‘539 patent in that despite minor word changes they both recite “the plurality of adjustable angle stops includes four adjustable angle stops evenly spaced at 90 degree intervals around the periphery of the base assembly; and wherein the balance board is configured to be converted from a multi-axis wobble board to a single-axis rocker board by adjusting opposing adjustable angle stops to prevent pivotal movement of the upper plate about all but one horizontal axis”.

	Claim 8 of the instant application reads on claims 14, 15, and 16 of the ‘539 patent in that despite minor word changes, they both recite “A balance board, comprising: an upper plate having a top surface configured for a user to stand on; a base assembly configured to contact the ground; and a center assembly pivotally connecting the upper plate with the base assembly; the center assembly includes a compressible member configured to provide resistance to tilting of the upper plate with respect to the base assembly; wherein the compressible member is configured to be raised and lowered with respect to the upper plate to change the amount of resistance to tilting provided by the compressible member (i.e., Claim 8 of the instant application and claim 14 of the ‘539 patent both contain the limitations recited above but claim 14 of the ‘539 patent also contains the narrower limitations of “…the base assembly further including a base plate configured to contact the ground and a support member connected to the base plate and configured to support the central assembly; and the central assembly further including a resistance adjusting member including a plurality of shoulders arranged in a stepped configuration such that positioning different steps against the support member incrementally adjusts the vertical placement of the resistance adjusting member relative to the base assembly; wherein adjusting the vertical placement of the resistance adjusting member adjusts the vertical placement of the compressible member to adjust the resistance to tilting of the upper plate relative to the base assembly; and wherein the positioning of the resistance adjusting member at different vertical placements is performed by rotating the resistance adjusting member relative to the support member…” ) further including a resistance adjustment system configured to raise and lower the compressible member with respect to the upper plate; the resistance adjustment system including an elevating member and a rotatable ring, the elevating member configured to raise and lower the compressible member to adjust the resistance to tilting of the upper plate relative to the base assembly; the rotatable ring configured to raise and lower the elevating member to raise and lower the compressible member; (i.e., Claim 8 of the instant application and claim 15 of the ‘539 patent both contain the limitations recited above but claim 15 of the ‘539 patent also contains the narrower limitations of “wherein the rotatable ring includes one or more spiral ramps configured to interact with one or more spiral ramps on the elevating member to raise and lower the elevating member.”) wherein the rotatable ring and the elevating member include an indexing system configured to regulate the rotation of the rotatable ring at intervals. (i.e., Claim 8 of the instant application and claim 16 of the ‘539 patent both recite above, with some minor word changes, the limitations from “the rotateble ring …” to “…at intervals”)

Claim 9 of the instant application reads on claim 15 of the ‘539 patent in that despite minor word changes, they both recite “the rotatable ring includes one or more spiral ramps configured to interact with one or more spiral ramps on the elevating member to raise and lower the elevating member.” (i.e., claim 9 of the instant application contains a broader limitation compared to claim 15 of the ‘539 patent both recite the claim limitations as recited above but claim 15 of the ‘539 patent contains the additional narrower limitations of “a resistance adjustment system configured to raise and lower the compressible member with respect to the upper plate; the resistance adjustment system including an elevating member and a rotatable ring, the elevating member configured to raise and lower the compressible member; and the rotatable ring configured to raise and lower the elevating member; wherein the rotatable ring includes”)

Claim 10 of the instant application reads on claim 14 of the ‘539 patent in that despite minor word changes, they both recite “the elevating member includes a plurality of shoulders arranged in a stepped configuration such that positioning different steps against the support member incrementally adjusts the vertical placement of the elevating member relative to the base assembly.” (i.e., claim 10 of the instant application contains a broader limitation compared to claim 1 of the ‘539 patent but both contain the limitation of “the elevating member includes a plurality of shoulders arranged in a stepped configuration such that positioning different steps against the support member incrementally adjusts the vertical placement of the elevating member relative to the base assembly”)

Claim 15 of the instant application reads on claims 14 and 15 of the ‘539 patent in that despite minor word changes, they both recite “A balance board, comprising: an upper plate having a top surface configured for a user to stand on; a base assembly configured to contact the ground; and a center assembly pivotally connecting the upper plate with the base assembly; the center assembly includes a compressible member configured to provide resistance to tilting of the upper plate with respect to the base assembly; wherein the compressible member is configured to be raised and lowered with respect to the upper plate to change the amount of resistance to tilting provided by the compressible member (i.e., Claim  of the instant application and claim 14 of the ‘539 patent both contain the limitations recited above but claim 14 of the ‘539 patent also contains the narrower limitations of “…the base assembly further including a base plate configured to contact the ground and a support member connected to the base plate and configured to support the central assembly; and the central assembly further including a resistance adjusting member including a plurality of shoulders arranged in a stepped configuration such that positioning different steps against the support member incrementally adjusts the vertical placement of the resistance adjusting member relative to the base assembly; wherein adjusting the vertical placement of the resistance adjusting member adjusts the vertical placement of the compressible member to adjust the resistance to tilting of the upper plate relative to the base assembly; and wherein the positioning of the resistance adjusting member at different vertical placements is performed by rotating the resistance adjusting member relative to the support member…” ) further including a resistance adjustment system configured to raise and lower the compressible member with respect to the upper plate; the resistance adjustment system including an elevating member and a rotatable ring, the elevating member configured to raise and lower the compressible member; and the rotatable ring configured to raise and lower the elevating member; wherein the rotatable ring includes one or more spiral ramps configured to interact with one or more spiral ramps on the elevating member to raise and lower the elevating member.  (i.e., Claim 15 of the instant application and claim 15 of the ‘539 patent both contain the limitations recited above)

Claim 16 of the instant application reads on claim 16 of the ‘539 patent in that despite minor word changes, they both recite “the rotatable ring and the elevating member include an indexing system configured to regulate the rotation of the rotatable ring at intervals. “ 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartz (Us Patent No. 4,905,994).


    PNG
    media_image1.png
    265
    412
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    159
    402
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    380
    454
    media_image3.png
    Greyscale

Regarding claims 1 and 4, Hartz discloses a balance board (See Figure 2 above), comprising: an upper plate (Upper rotatable platform 30; Figure 2) having a top surface (Top of Upper rotatable platform 30; Figure 2) configured for a user to stand on; a base assembly (Base plate 22 and column member 24; Figures 2 and 14) configured to contact the ground (Surface 20; Figure 2); a center assembly (Bolt 40 and Plate 32; Figure 3; Plate 32 and bolt 40 form a center assembly that connects the top 30 and bottom plate 23 together and pivotally connects to the top and bottom plates through the bolt 40 allowing the top and bottom plates to pivot about each other) pivotally connecting the upper plate (Upper rotatable platform 30; Figure 2) with the base assembly (Base plate 22; Figure 3); and an adjustable tilt system (Column member 26 and ring of teeth 262; Figure 14) comprising at least a first adjustable angle stop (Ring of teeth 262; Figure 14) configured to be rotated at adjustable intervals about a substantially horizontal axis to change a maximum angle by which the upper plate (Upper rotatable platform 30; Figure 2)  may be tilted relative to the base assembly (Base plate 22 and column member 24; Figures 2 and 14; The adjustable stop 262 is rotatable to change the maximum angle of the top upper plate before it is clamped to stay at a certain angle; Col. 5 Lines 43-53“FIGS. 14 and 15 contain details of the angle adjusting columns 24 and 26 not shown in previous figures. These details relate to an improved method of holding column members 24 and 26 together as a unit during use of the device. FIG. 14 shows the mating surfaces of members 24 and 26 each with dependent rings of teeth 242 and 262 respectively, such that when the members 24 and 26 come together the respective rings of teeth mesh perfectly and prevent any rotational displacement of the two members with respect to one another when locked in place by the clamping means.”), the base assembly (Base plate 22 and column member 24; Figures 2 and 14) includes a first plurality of teeth (Teeth 242; Figure 14); and wherein the first adjustable angle stop (Ring of teeth 262; Figure 14) includes a second plurality of teeth (Ring of Teeth 262; Figure 14) configured to interface with the first plurality of teeth (Teeth 242; Figure 14) of the base assembly (Base plate 22 and column member 24; Figures 2 and 14) to provide fixation of the first adjustable angle stop (Ring of teeth 262; Figure 14) at the adjustable intervals. (i.e., the teeth provide fixation at intervals as explained in Col. 5 Lines 43-53 above.”)

Allowable Subject Matter
Claims 11-14 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.K./Examiner, Art Unit 3784                                                                                                                                                                                                        
/ANDREW S LO/Primary Examiner, Art Unit 3784